Title: To Benjamin Franklin from a Committee of the Library Company of Philadelphia, [16 December 1774]
From: Library Company of Philadelphia
To: Franklin, Benjamin


Sir
Philadelphia [December 16, 1774]
We are directed to acknowledge the receipt of your favors of the 7 April and 25 July with the Books sent for the Use of our Company, which fresh Instance, of your constant kind Concern for Us is very obliging; but we must just observe, that the prices of those last sent, are not mentioned.
Inclosed, you have Barclay & Mitchell’s Draught at sixty Days Sight on David Hay Esqr: & Co: for £60 Sterg: in favor of Josiah Hewes, and by Him indorsed. There will remain a Small Ballance in our favor, which you will be kind enough to lay out for the most esteemed Tracts published relative to the present American Controversy.
The Directors were preparing an Order for Books; but from the present unhappy Situation of publick Affairs, it must be postponed. Wishing for Days more propitious to the Growth of Science in America we remain with great regard Sir your most obedient Servants
signed by the Committee
Dr: B. Franklin
